Citation Nr: 0313420	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  01-08 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability of the left 
leg resulting from surgery performed at a VA facility in 
February 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 12, 1980 
to July 17, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  


REMAND

By a January 1999 rating action, the RO denied the 
appellant's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability of the left 
leg resulting from surgery performed at a VA facility in 
February 1998.  The appellant was provided notice of the 
decision and of his appellate rights.  He did not file a 
notice of disagreement.  Therefore, the January 1999 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).  Once a 
decision becomes final, new and material evidence is required 
to reopen the claim which was denied.  The provisions of 38 
U.S.C.A. § 5108 provide that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  

In January 2000, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
he was submitting evidence in support of his claim for 
compensation benefits under § 1151 for disability of the left 
leg resulting from surgery performed at a VA facility in 
February 1998.  By a June 2000 rating action, the RO denied 
the appellant's claim.  Nevertheless, the June 2000 rating 
action and September 2001 Statement of the Case (SOC) did not 
acknowledge that the appellant's claim had been previously 
denied, and consequently did not address the question of 
whether new and material evidence had been submitted to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  Furthermore, in the September 
2001 SOC, no mention was made of the law and regulations 
pertaining to the finality of prior RO decisions.  Thus, to 
ensure full compliance with due process requirements, a 
remand is required.  

The Board also notes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was 
signed into law.  Under this law, VA has a duty to notify the 
claimant of any information or evidence needed to 
substantiate and complete a claim, and to notify the claimant 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  VA also has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  Therefore, in light of the above, the 
Board will remand the appellant's claim to ensure compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions of the VCAA.  See Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the 
Board's attempts to provide VCAA notice under the authority 
of 38 C.F.R. § 19.9 (2002) were contrary to law).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should determine whether, 
since the January 1999 rating action, new 
and material evidence has been submitted 
to reopen the appellant's claim for 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
disability of the left leg resulting from 
surgery performed at a VA facility in 
February 1998.  In doing so, the RO must 
review the claims folder and ensure that 
all notification and development required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with, at least to the 
extent required in the context of an 
application to reopen.  The veteran 
should be specifically informed of what 
information or evidence he should submit 
to substantiate his claim and of what VA 
will or will not do.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
He should also be told of the response 
period provided for in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

2.  The RO should obtain VA medical 
treatment records from the Dorn Veterans' 
Hospital, from February 1998 to the 
present.  The RO should also assist the 
veteran in gathering any additional 
records he needs help in obtaining.

3.  The RO should ensure that its efforts 
to obtain the identified records are 
fully documented in the claims folder.  

4.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished with a 
supplemental statement of the case 
containing the laws and regulations 
pertaining to the finality of prior RO 
decisions.  They should be given an 
opportunity to respond.  

After the appellant has been given opportunity to respond to 
the supplemental statement of the case, and after expiration 
of the period set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
for submitting information or evidence, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

